              Case 14-37045 Document 77 Filed in TXSB on 01/08/20 Page 1 of 1

                                   In The United States Bankruptcy Court
                                         Southern District Of Texas
                                             Houston Division

  In Re: Damon D. Dash                                                Chapter 13 Case Number:
         340 S. Lemon Ave #2901                                       14-37045-H2-13
         Walnut, Ca 91789
  Debtor(s)

                   CHAPTER 13 TRUSTEE'S NOTICE OF PLAN COMPLETION

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       THE CHAPTER 13 TRUSTEE ("Trustee"), represents that each of the debtor(s) have attended a
meeting of creditors, submitted to an examination under oath and have made all payments to the Chapter 13
Trustee as required by the Order Confirming the Chapter 13 Plan.

       The Trustee's Final Report and Account will be submitted when all payments to creditors on behalf of
the debtor(s) have cleared the account and accounting is completed. The Trustee requests the case remain
open pending the filing of the Trustee's Final Report and Account.

                                                                   Respectfully Submitted,

                                                                    /s/ William E. Heitkamp_______
                                                                   William E. Heitkamp, Trustee
                                                                   Admissions ID No. 3857
                                                                   9821 Katy Freeway, Suite 590
                                                                   Houston, Texas 77024

                                      CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was sent to all parties listed on the
matrix on file with the U.S. Bankruptcy Clerk's Office on or about the time this document was filed with the
Clerk on Wednesday, January 8, 2020. A copy of the Certificate of Mailing of this document is on file and
may be viewed at the U.S. Bankruptcy Clerk's Office.

                                                                   __William E. Heitkamp_______
                                                                   William E. Heitkamp, Trustee
